Case 2:20-cv-11352-MWF-MAA Document 8 Filed 03/10/21 Page 1 of 2 Page ID #:27



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ANDREW CHESHIRE,                            Case No. 2:20-cv-11352-MWF-MAA
 12
                           Petitioner,
              v.                                   ORDER OF DISMISSAL
 13

 14    WARREN MONTGOMERY,
 15
                           Respondent.
 16

 17
             On December 14, 2020, the Court received and filed Petitioner Andrew
 18
      Cheshire’s (“Petitioner”) pro se petition for writ of habeas corpus pursuant to 28
 19
      U.S.C. § 2254 (“Petition”). (Pet., ECF No. 1.) On December 22, 2020, the Court
 20
      received and filed Petitioner’s Declaration in Support of Request to Proceed In
 21
      Forma Pauperis (“IFP Request”). (IFP Request, ECF No. 4.)
 22
             On January 5, 2021, the Court denied Petitioner’s IFP Request (“January 5
 23
      Order”). (Jan. 5, 2021 Or., ECF No. 7.) The Order stated: “Plaintiff shall pay the
 24
      filing fees in full within 30 days or this case will be dismissed.” (Id.)
 25
             Petitioner did not pay the filing fees within thirty days after the January 5
 26
      Order—that is, by February 4, 2021. To date, Petitioner has not paid the $5 filing
 27
      fee.
 28
Case 2:20-cv-11352-MWF-MAA Document 8 Filed 03/10/21 Page 2 of 2 Page ID #:28



  1         IT THEREFORE IS ORDERED that this lawsuit is DISMISSED without
  2   prejudice. No further filings shall be accepted under this case number.
  3

  4

  5   DATED: March 10, 2021                  ____________________________________
  6
                                                   MICHAEL W. FITZGERALD
                                               UNITED STATES DISTRICT JUDGE
  7

  8   Presented by:
  9

 10   _______________________________
 11
      MARIA A. AUDERO
      UNITED STATES MAGISTRATE JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               2
